                 Case 2:21-cv-01009-RSL Document 2 Filed 07/30/21 Page 1 of 4




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6
     ANDREA SEBERSON,
 7
                            Plaintiff,                    Case No. 2:21-cv-01009
 8
            v.                                            NOTICE OF RELATED CASES
 9
     AMAZON.COM, INC.,
10
                            Defendant.
11

12

13

14          Plaintiff Andrea Seberson, individually and on behalf of all others similarly situated,

15 submits this Notice of Related Cases as required under Local Civil Rule 3(g). Plaintiff believes

16 that the following cases pending in the United States District Court for the Western District of

17 Washington satisfy the criteria for relatedness set out in Local Civil Rule 3(g):

18
     Case Caption                            Case Number           Presiding Judge
19   De Coster, et al. v. Amazon.com, Inc.   2:21-cv-693           Chief Judge Ricardo S. Martinez
     West, et al. v. Amazon.com, Inc.        2:21-cv-694           Chief Judge Ricardo S. Martinez
20
     Hogan v. Amazon.com, Inc.               2:21-cv-996           Michelle L. Peterson
21

22          Hogan was filed on July 26, 2021, two days before Plaintiff Seberson brought this action.
23 Hogan is related to Plaintiff’s case because it concerns the same parties, property, transactions,

24 and events. Specifically, both cases are putative class actions alleging that Amazon violated the

25 antitrust laws by tying third party sellers’ access to Amazon’s “Buy Box” to their paying for

26 Amazon’s logistics service (Fulfillment by Amazon), and that this unlawful tying arrangement

27

                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     NOTICE OF RELATED CASES - 1                                               Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     Case No. 2:21-cv-01009                                                        www.terrellmarshall.com
               Case 2:21-cv-01009-RSL Document 2 Filed 07/30/21 Page 2 of 4




 1 led directly to overcharges on purchases made by consumers through the Buy Box. Both Plaintiff

 2 Seberson’s case and Hogan seek to certify a class of U.S. consumers who purchased an item

 3 through Amazon’s Buy Box (whether from Amazon or a third party seller) that was then shipped

 4 (or “fulfilled”) by Amazon. Because Plaintiff’s case and Hogan involve the same factual

 5 allegations and legal theories, it is “likely that there will be an unduly burdensome duplication of

 6 labor and expense or the potential for conflicting results if the cases are conducted before

 7 different judges.”

 8          De Coster and West were consolidated before Chief Judge Ricardo S. Martinez on June
 9 21, 2021 under De Coster’s case number, 2:21-cv-693. The consolidated amended complaint in

10 De Coster brings a putative class action alleging that Amazon violated the antitrust laws by (1)

11 entering into horizontal price fixing agreements with its two million third party merchants, (2)

12 obtaining monopoly power in the online retail sales market in the United States, and (3)

13 attempting to obtain monopoly power in the online retail sales market in the United States. The

14 consolidated complaint in De Coster defines the putative class as “[a]ll persons who on or after

15 May 26, 2017, purchased one or more goods on Amazon’s marketplace.”

16          While Plaintiff Seberson’s case also is a putative class action alleging that Amazon
17 violated the antitrust laws, it is premised not on price fixing agreements but on an unlawful tying

18 arrangement. Plaintiff alleges that Amazon violated the antitrust laws by tying third party

19 Sellers’ access to the Buy Box (the tying product)—through which 90% of Amazon purchases

20 are made—to Sellers’ purchasing Amazon’s Fulfillment services (the tied product). Plaintiff

21 Seberson alleges that this tying arrangement directly resulted in higher prices for items

22 purchased through Amazon’s Buy Box and that the tying arrangement violates both Sections 1

23 and 2 of the Sherman Act. Plaintiff Seberson’s proposed class consists of “[a]ll persons who,

24 while residing in the United States, purchased an item during the Relevant Period through

25 Amazon’s Buy Box, and the order was then shipped (or ‘fulfilled’) by Amazon,” and the

26 Relevant Period is defined as January 1, 2013 through the present.

27

                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     NOTICE OF RELATED CASES - 2                                              Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     Case No. 2:21-cv-01009                                                       www.terrellmarshall.com
               Case 2:21-cv-01009-RSL Document 2 Filed 07/30/21 Page 3 of 4




 1          Although Plaintiff Seberson’s case need not be related to and consolidated with De
 2 Coster and West because her claims are based on factual allegations and legal theories different

 3 from those in De Coster and West, the actions concern many of the same parties: Amazon and

 4 persons who made purchases through its website. These cases also concern many of the same

 5 transactions, namely purchases through the Amazon website—although the purchases in Plaintiff

 6 Seberson’s case cover a period that is twice as long as the period in De Coster and West, and

 7 Plaintiff Seberson’s case is limited to purchases made through the Buy Box and fulfilled by

 8 Amazon.

 9          Given the numerous differences between this action and De Coster and West, Plaintiff
10 Seberson does not believe that there is a likelihood of “unduly burdensome duplication of labor

11 and expense.” Nonetheless, the cases are related in the sense that there is a potential for

12 conflicting results on one issue if the cases are conducted before different judges. Plaintiff

13 Seberson’s complaint and the consolidated De Coster complaint both allege (in the context of

14 claims under Section 2 of the Sherman Act) that Amazon possesses monopoly level market

15 power in the online retail sales market in the United States. On this single issue, there is a

16 potential for conflicting results if the cases are conducted before different judges.

17          RESPECTFULLY SUBMITTED AND DATED this 30th day of July, 2021.
18
                                                   TERRELL MARSHALL LAW GROUP PLLC
19
                                                   By: /s/ Beth E. Terrell, WSBA #26759
20                                                    Beth E. Terrell, WSBA #26759
                                                      Email: bterrell@terrellmarshall.com
21                                                    Adrienne D. McEntee, WSBA #34061
                                                      Email: amcentee@terrellmarshall.com
22
                                                      936 North 34th Street, Suite 300
23                                                    Seattle, Washington 98103-8869
                                                      Tel: (206) 816-6603
24                                                    Fax: (206) 319-5450
25

26

27

                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     NOTICE OF RELATED CASES - 3                                               Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     Case No. 2:21-cv-01009                                                        www.terrellmarshall.com
            Case 2:21-cv-01009-RSL Document 2 Filed 07/30/21 Page 4 of 4




                                          Daniel E. Gustafson, Pro Hac Vice forthcoming
 1
                                          Email: dgustafson@gustafsongluek.com
 2                                        Daniel C. Hedlund, Pro Hac Vice forthcoming
                                          Email: dhedlund@gustafsongluek.com
 3                                        Michelle J. Looby, Pro Hac Vice forthcoming
                                          Email: mlooby@gustafsongluek.com
 4                                        Daniel J. Nordin, Pro Hac Vice forthcoming
                                          Email: dnordin@gustafsongluek.com
 5
                                          Mickey L. Stevens, Pro Hac Vice forthcoming
 6                                        Email: mstevens@gustafsongluek.com
                                          GUSTAFSON GLUEK PLLC
 7                                        Canadian Pacific Plaza
                                          120 South Sixth Street, Suite 2600
 8                                        Minneapolis, MN 55402
                                          Tel: (612) 333-8844
 9
                                          Fax: (612) 339-6622
10
                                          Brett Cebulash, Pro Hac Vice forthcoming
11                                        Email: bcebulash@tcllaw.com
                                          Kevin Landau, Pro Hac Vice forthcoming
12                                        Email: klandau@tcllaw.com
13                                        Evan Rosin, Pro Hac Vice forthcoming
                                          Email: erosin@tcllaw.com
14                                        TAUS, CEBULASH & LANDAU, LLP
                                          80 Maiden Lane, Suite 1204
15                                        New York, NY 10038
                                          Tel: (212) 931-0704
16                                        Fax: (212) 931-0703
17
                                       Attorneys for Plaintiff and Proposed Class
18

19

20

21

22

23

24

25

26

27

                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                  936 North 34th Street, Suite 300
     NOTICE OF RELATED CASES - 4                                  Seattle, Washington 98103-8869
                                                               TEL. 206.816.6603  FAX 206.319.5450
     Case No. 2:21-cv-01009                                           www.terrellmarshall.com
